Citation Nr: 1736894	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  93-27 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran; his spouse


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975, and from January 1977 to November 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In November 2009, the Board reopened and remanded the Veteran's service-connection claim relating to the low back.  The claim was then denied by the Board in August 2010.  In February 2011, the Court of Appeals for Veterans Claims vacated the Board's August 2010 decision.  Pursuant to a joint motion for remand (JMR) granted by the Court, the parties agreed that the Board erred in accepting as adequate a February 2010 VA examination report in which the examiner required corroboration of the Veteran's condition by service treatment records and incorrectly stated that a separation examination report was of record.

In November 2011, November 2012, and June 2016, the Board remanded this matter for further evidentiary development.

In June 2017, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing of the Board held at the Boise VA RO.  A transcript of the hearing is of record.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDING OF FACT

Chronic disk disease of the lumbosacral spine was first manifest during service.


CONCLUSION OF LAW

Chronic disk disease of the lumbosacral spine was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA fulfilled the duty to notify by letters of April 2006 and May 2006.  Because the Board is granting in full the Veteran's claim of entitlement to service connection, any error committed by VA with respect to the duties to notify and to assist would be harmless and need not be considered.

Criteria of Service Connection

Service connection will be granted for a current disability that resulted from an injury or disease that was incurred in or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, there must be a present disability, an in-service incurrence or aggravation of a disease or injury, and a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be established for a disease or disorder shown by sound judgment to have been incurred in, or aggravated by, active military, naval, or air service.  See 38 U.S.C.A. § 1113(b) (West 2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

For certain chronic disorders, including arthritis, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  To establish chronicity, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016).  When the fact of chronicity in service is not adequately supported, a continuity of symptomatology is an alternative means of establishing service connection.  See 38 C.F.R. § 3.303(b) (2016).  The presumption relating to a continuity of symptomatology can be used only for the conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See 38 U.S.C.A. § 5107(a) (West 2014); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran has chronic disk disease of the lumbosacral spine.  See VA examination report of May 1997.  He has also been diagnosed with recurrent lumbosacral strain (see VA examination report of March 1992) and degenerative disk disease of the lumbar spine (see VA examination reports of February 2010 and November 2011).

The Veteran maintains that his current back disability was incurred during service in 1978 when he injured his back while on field exercises in Alaska.  Specifically, he claims that the initial injury occurred when he pulled a sled loaded with ammunition, tents, fuel, and rations through snow approximately five feet deep after the snowmobiles broke down.  See Veteran's statements of April 2006, May 2006, and February 2007.  He asserts that his low back pain has persisted from that event in service to the present.  See VA examination report of May 1997; Veteran's statement of July 2007.  A service treatment record of November 1978 notes the Veteran's complaint of lower back pain.  The assessment was muscle spasm of the lumbar region, and the plan for treatment included "Evac to Ft. Greely."  See service treatment record of November 1978.  There is no separation examination report of record for the Veteran's second period of service ending in November 1982.  The Veteran did not serve in combat.

The Veteran reports that he did not seek medical treatment for his back following service from 1983 to 1992, because he was self-medicating with over-the-counter drugs and alcohol.  See notice of disagreement of September 2006; Veteran's statement of May 2010; transcript of February 2016 RO hearing.  The Veteran's wife indicates that she has known of the Veteran's back pain since she met him in the mid 1980s.  See transcript of June 2017 Board hearing.  The Veteran's ex-wife reports her knowledge of the Veteran's severe back problems since she met him in 1990.  See May 2006 statement of Veteran's ex-wife.  A VA treatment record of May 1992 notes the Veteran's complaint of low back pain.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  See 38 C.F.R. § 3.159(a) (2016); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence may be also sufficient to establish a causal relationship between a current disability and service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection may be established for a disease or disorder shown by sound judgment to have been incurred in, or aggravated by, active military, naval, or air service.  See 38 U.S.C.A. § 1113(b) (West 2014); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Evidence that weighs against the claim is the negative nexus opinion of the November 2011 VA examiner, who cited a lack documentation in service of an ongoing back condition, no documentation of symptoms in the nine years from service separation to the filing of a service connection claim in 1991, the Veteran's work in "heavy construction" following service, and severe degenerative changes in the cervical spine indicating a strong genetic component to the development of spinal disk degeneration at multiple levels of the spine.  While the examiner found the Veteran to be credible, the medical finding was that the current low back disability is likely unrelated to service.  See November 2011 VA examination report.

The Veteran has credibly testified that he is unaware of any post-service, occupational injury to his back and that he worked very little following service.  See transcript of February 2016 RO hearing.  There is no evidence that the Veteran injured his back doing heavy construction following service.   The Veteran states that, while he attempted to do carpentry in the heavy construction industry, he was unable to do so because of his back pain.  He could not lift anything heavy as a carpenter.  Instead, he worked only occasionally for contractors on cabinets and sinks inside of homes on a project by project basis.  See transcript of June 2017 Board hearing.  The Veteran states that his last full-time employment was in the U.S. Army and that he has had only one-day jobs of any kind since 1982.  See VA Form 21-8940 of June 2011.

In this case, service connection cannot be presumed for arthritis as a chronic disease, because degenerative disk disease of the lumbar spine was not shown until many years following service in 1995.  For the same reason, service connection is not warranted for arthritis under § 3.303(b) based a continuity of symptomatology from service or the presumptive period following service.

The Veteran's service treatment records reflect a diagnosis of a back injury, and the Veteran has competently and credibly testified as to recurrent low back symptoms dating from the in-service injury to the present.  The Veteran's ongoing low back symptoms from the mid-1980s, following his separation from service in late 1982, are corroborated by his spouse.  While the November 2011 VA examiner found no connection to service, that opinion relied, in part, upon the mere possibility of a post-service, occupational injury to the back, while there is no evidence of such an injury.  Upon this record, the Board is unable to disassociate the post-service finding of low back disability from the in-service finding of back injury.  Service connection is therefore warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for lumbosacral strain is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


